DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14, 25, 41, 68, 79, 108 are pending and at issue.
Election/Restrictions
Applicant's election without traverse of Group 1, Claims 1-13, 29, 41, 68, 79, drawn to RNA-guided endonuclease, in the paper of 6/1/2022, is acknowledged.  Applicants election of the species of SEQ ID NO:4 from Species Group 1); the species of Asp-8 from Species Group 2) and the species of SEQ ID NO:1 from Species Group 3) without traverse in the paper of 6/1/2022, is acknowledged. 
Claims 5, 14, 25, 108 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  
The information disclosure statements filed on 10/11/2019 is acknowledged and have been considered and initialed as such.
Claim Objections
Claim 4, 68 are objected to because of the following informalities:  
Claim 4 recites “the heterologous PI domain”.  “PI” should be written out in full followed by the abbreviation in parentheses the first time it is used (i.e. “protospacer adjacent motif (PAM) interacting domain (PI)”). 
Claim 68 comprises non-elected subject matter (i.e. nucleic acid comprising a nucleotide sequence encoding same).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-13, 29, 41, 68, 79 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (claims 2-4, 6-13, 29, 41, 68, 79 dependent on) is indefinite in that the recitation “a heterologous protospacer adjacent motif (PAM) interacting domain” is unclear and confusing as to what the PAM interacting domain is heterologous to.  For the purpose of advancing prosecution this recitation is interpreted as “the heterologous protospacer adjacent motif (PAM) interacting domain” is heterologous to SEQ ID NO:1.
Claim 3 is indefinite in that the recitation “binds to a target nucleic acid comprising a PAM comprising a GMAA sequence” is unclear and confusing.   It is unclear as to what comprises a GMAA sequence.
Claim 68 is indefinite in the recitation “nucleic acid comprising a nucleotide sequence encoding same” as it is unclear and confusing what “same” is referencing.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-13, 29, 41, 68, 79 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-4, 6-13, 29, 41, 68, 79 are directed to all possible RNA-guided endonucleases that comprise: a) an amino acid sequence having a mere 50%-95% amino acid sequence identity to amino acids 1-994 of the amino acid sequence set forth in SEQ ID NO: 1; and b) any heterologous protospacer adjacent motif (PAM) interacting domain (see also above rejection under 35 U.S.C. 112(b)) .  The specification, however, only provides the representative species of those RNA-guided endonucleases having the amino acid sequence of SEQ ID NO:2 encompassed by these claims.  There is no disclosure of any particular structure to function/activity relationship in single disclosed species.  The specification also fails to describe additional representative species of these mutant RNA-guided endonucleases by any identifying structural characteristics or properties, for which no predictability of structure is apparent.  Given this lack of additional representative species as encompassed by the claims, and applicant’s lack of defining structural limitations of the claims, Applicants have failed to sufficiently describe the claimed invention, in such full, clear, concise, and exact terms that a skilled artisan would recognize Applicants were in possession of the claimed invention.
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.

Claims 1-4, 6-13, 29, 41, 68, 79 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for those RNA-guided endonucleases having the amino acid sequence of SEQ ID NO:2, encompassed by these claims, does not reasonably provide enablement for all possible RNA-guided endonucleases that comprise: a) an amino acid sequence having a mere 50%-95% amino acid sequence identity to amino acids 1-994 of the amino acid sequence set forth in SEQ ID NO: 1; and b) any heterologous protospacer adjacent motif (PAM) interacting domain.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Factors to be considered in determining whether undue experimentation is required, are summarized in In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)) as follows: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claim(s).
Claims 1-4, 6-13, 29, 41, 68, 79 are so broad as to encompass any possible RNA-guided endonucleases that comprise: a) an amino acid sequence having a mere 50%-95% amino acid sequence identity to amino acids 1-994 of the amino acid sequence set forth in SEQ ID NO: 1; and b) any heterologous protospacer adjacent motif (PAM) interacting domain broadly encompassed by the claims.  The claims rejected under this section of U.S.C. 112, first paragraph, do not place any structural limits on the claimed mutant RNA-guided endonucleases.  Since the amino acid sequence of a protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  However, in this case the disclosure is limited to that mutant RNA-guided endonucleases having the amino acid sequence of SEQ ID NO:2.	
While recombinant and mutagenesis techniques are known, it is not routine in the art to screen for multiple substitutions or multiple modifications, as encompassed by the instant claims, and the positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.
	The specification does not support the broad scope of the claims which encompass all modifications and fragments of any mutant RNA-guided endonucleases that comprise: a) an amino acid sequence having a mere 50%-95% amino acid sequence identity to amino acids 1-994 of the amino acid sequence set forth in SEQ ID NO: 1; and b) any heterologous protospacer adjacent motif (PAM) interacting domain, because the specification does not establish: (A) regions of the protein structure which may be modified without effecting the desired activity; (B) the general tolerance of mutant RNA-guided endonucleases to the specific modification and extent of such tolerance; (C) a rational and predictable scheme for modifying any amino acid residue of any RNA-guided endonucleases with an expectation of obtaining the desired biological function; and (D) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.  Because of this lack of guidance, the extended experimentation that would be required to determine which substitutions would be acceptable to retain the desired polymerase activity claimed and the fact that the relationship between the sequence of a peptide and its tertiary structure (i.e. its activity) are not well understood and are not predictable (e.g., see Ngo et al. in The Protein Folding Problem and Tertiary Structure Prediction, 1994, Merz et al. (ed.), Birkhauser, Boston, MA, pp. 433 and 492-495, Form-892), it would require undue experimentation for one skilled in the art to arrive at the majority of those polypeptides of the claimed genus having the claimed desired RNA-guided endonucleases activity.
	Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including any mutant RNA-guided endonucleases that comprise: a) an amino acid sequence having a mere 50%-95% amino acid sequence identity to amino acids 1-994 of the amino acid sequence set forth in SEQ ID NO: 1; and b) any heterologous protospacer adjacent motif (PAM) interacting domain.  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of those mutant RNA-guided endonucleases having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 6-11, 29, 41, 68 and 79  is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Van Der Oost et al. (WO 2016/198361).
Van Der Oost et al. teach a number of thermostable Cas9 nucleases, nucleic acids encoding them and methods of their use.  Van Der Oost et al. teach the RNA-guided endonuclease having the amino acid sequence of SEQ ID NO:1 (1082 amino acid s in length) from Geobacillus (Figure 3) which has greater than 90% amino acid sequence identity to amino acids 1-994 of instant SEQ ID NO:1 and comprises a heterologous protospacer adjacent motif (PAM) interacting domain.  Van Der Oost et al. teach that the taught RNA guided endonuclease is enzymatically active at a temperature of 65oC.  The PAM interacting domain of the RNA endonuclease taught by Van Der Oost et al. has greater than 76% amino acid sequence identity to SEQ ID NO:4.  Van Der Oost et al. teach the RNA endonuclease of SEQ ID NO:1 fused to a signal peptide or an affinity purification tag.  Van Der Oost et al. teach the above RNA guided endonuclease as a part of a ribonucleoprotein complex comprising a guide RNA comprising a DNA targeting segment and a protein binding segment.
Thus, claim(s) 1, 2, 4, 6-11, 29, 41, 68 and 79  is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Van Der Oost et al. (WO 2016/198361).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 6-11, 29, 41, 68 and 79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Oost et al. (WO 2016/198361) and Wolfe et al. (US 2016/0177278).
Van Der Oost et al. teach a number of thermostable Cas9 nucleases, nucleic acids encoding them and methods of their use.  Van Der Oost et al. teach the RNA-guided endonuclease having the amino acid sequence of SEQ ID NO:1 (1082 amino acid s in length) from Geobacillus (Figure 3) which has greater than 90% amino acid sequence identity to amino acids 1-994 of instant SEQ ID NO:1 and comprises a heterologous protospacer adjacent motif (PAM) interacting domain.  Van Der Oost et al. teach that the taught RNA guided endonuclease is enzymatically active at a temperature of 65oC.  The PAM interacting domain of the RNA endonuclease taught by Van Der Oost et al. has greater than 76% amino acid sequence identity to SEQ ID NO:4.  Van Der Oost et al. teach the RNA endonuclease of SEQ ID NO:1 fused to a signal peptide or an affinity purification tag.  Van Der Oost et al. teach the above RNA guided endonuclease as a part of a ribonucleoprotein complex comprising a guide RNA comprising a DNA targeting segment and a protein binding segment.
Wolfe et al. teach the engineering of Cas9 nucleases to facilitate nuclease gene editing precision within the human genome.  Wolfe et al. teach the mutation of PAM interacting amino acid residues as a means of altering and increasing the specificity of the PAM recognition sequence relative to wild-type SpCas9 (see Figures 9, and 11 and supporting text).  Wolfe et al. further teach the engineering and production of a fusion protein comprising a Cas9 nuclease, a mutated protospacer adjacent motif recognition domain and a truncated peptide linker attached to a DNA binding domain protein (see claim 21 and supporting text).
One of skill in the art before the effective filing date would have been motivated to substitute the Geobacillus RNA endonuclease (SEQ IDS NO:1) taught by Van Der Oost et al. for that taught by Wolfe et al. (SpCas9) and make similar alterations in the PAM recognition sequence as a means of altering and increasing the specificity of the Geobacillus RNA endonuclease for target DNAs within the human genome.  The expectation of success is high based upon the high level of skill in the art as exemplified by the teachings of both by Van Der Oost et al. and Wolfe et al. who teach all the necessary techniques required to create the obvious mutant RNA endonucleases.
Thus, claim(s) 1, 2, 4, 6-11, 29, 41, 68 and 79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Oost et al. (WO 2016/198361) and Wolfe et al. (US 2016/0177278).

Remarks
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930. The examiner can normally be reached 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





rgh
6/14/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652